DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Load cell in Fig. 9 is mislabeled as “80.” Correct part number is (90). Applicant may correct this in a 37CFR 1.312 amendment.
Allowable Subject Matter
	Claims 1-10 are allowed.
Claims are directed to a dialysis machine in which dialysate bags are suspended on a horizontal member of a lever arm from the machine housing, and the level in the bag is determined by a load cell activated by a vertical member of the lever arm. The lever is pivotally connected to the machine housing. The structure of this arrangement is depicted in Fig. 9, which is claimed in detail in claim 1 (claim 6 claims two such arrangements), is found novel and unobvious over the prior arts.
	A list of prior arts showing the state of the art, in addition to what was submitted by the applicant in an IDS, is provided in an 892 herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777